                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
                                        )
12                                      ) Case No.: SACV 17-01387-CJC(JCGx)
                                        )
13
     E4HATS.COM INC.,                   )
                                        )
14                                      )
              Plaintiff,                )
15                                      ) JUDGMENT
         v.                             )
16                                      )
                                        )
17
     KANGAROO MANUFACTURING,            )
                                        )
18   INC.,                              )
                                        )
19                                      )
              Defendant.                )
20                                      )
                                        )
21                                      )
                                        )
22

23

24

25

26

27

28


                                        -1-
 1        JUDGMENT IS HEREBY ENTERED in favor of Plaintiff e4Hats.com Inc.
 2   against Defendant Kangaroo Manufacturing, Inc. The Court hereby ORDERS that:
 3

 4        1.    Plaintiff’s Motion to Enforce Settlement Agreement and Award Attorneys’
 5              Fees and Costs is hereby GRANTED.
 6

 7        2.    Judgment in favor of Plaintiff on the Settlement Agreement shall
 8              immediately issue for the amount of $42,250.00. The Judgment shall bear
 9              interest at the federal post-judgment interest rate.
10

11        3.    Judgment in favor of Plaintiff for attorneys’ fees and costs incurred in
12              enforcing the Settlement Agreement shall immediately issue for the amount
13              of $6,209.00.
14

15        4.    Enforcement of this Judgment shall be stayed until July 5, 2019, the final
16              payment date of the Settlement Agreement. In the event Defendant makes
17              additional payments to Plaintiff, those amounts shall off-set the amount
18              owed under Paragraph 2 of this Order.
19

20

21

22

23        DATED:      February 20, 2019
24                                                __________________________________
25                                                      CORMAC J. CARNEY
26                                                UNITED STATES DISTRICT JUDGE
27

28


                                                -2-
